TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                       NO. 03-09-00288-CR



                                    Willie Berry Jr., Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-08-300303, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Willie Berry Jr. seeks to appeal a judgment of conviction for aggravated

assault with a deadly weapon. The trial court has certified that this is a plea bargain case and Berry

has no right of appeal.1 The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: July 1, 2009

Do Not Publish


       1
         While Berry states in his notice of appeal that he seeks to appeal the trial court’s denial of
his motion for a bench warrant, a ruling on a motion for a bench warrant is not an independently
appealable order. See Ewing v. State, No. 10-09-00045-CR, 2009 Tex. App. LEXIS 2372, at *1
(Tex. App.—Waco Apr. 8, 2009, no pet.) (mem. op., not designated for publication).